


110 HR 4135 IH: Family Foreclosure Rescue Corporation

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4135
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish the Family Foreclosure Rescue Corporation to
		  provide emergency relief to refinance home mortgages of homeowners in
		  foreclosure or default.
	
	
		1.Short titleThis Act may be cited as the
			 Family Foreclosure Rescue Corporation
			 Act.
		2.PurposesThe purposes of this Act are to provide
			 emergency relief with respect to home mortgage indebtedness through the
			 establishment of a corporation to directly refinance home mortgages to
			 homeowners currently in foreclosure, serious default, or with a reasonable
			 expectation of imminent, sustained default and—
			(1)to extend relief
			 to the owners of homes occupied by them and who are unable to amortize their
			 debt elsewhere, including those homeowners whose outstanding mortgage
			 indebtedness exceeds the value of their home due to recent declines in the
			 housing market;
			(2)to provide
			 necessary funds for refinancing without reliance on liquidity and credit
			 availability in private markets;
			(3)to stabilize
			 neighborhoods by reducing foreclosures and the downward impact on house prices
			 created by the threat of widespread foreclosure;
			(4)to encourage loan
			 originators and servicers to modify the terms of existing non-performing loans
			 to obligations that borrowers can reasonably repay;
			(5)to provide
			 mortgage assistance in an efficient manner at minimal to no cost to the
			 taxpayer, with corporate profits returned to the Treasury of the United States;
			 and
			(6)to minimize the
			 impacts of the current mortgage crisis on the broader economy.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)CorporationThe
			 term Corporation means the Family Foreclosure Rescue Corporation
			 established under section 4.
			(2)BoardThe
			 term Board means the Board of Directors of the Corporation.
			(3)Home
			 mortgageThe term home mortgage means a first
			 mortgage on real estate—
				(A)(i)in fee simple, upon
			 which there is located a dwelling for not more than four families;
					(ii)on a leasehold under a renewable
			 lease for not less than 99 years, upon which there is located a dwelling for
			 not more than four families; or
					(iii)that is a single unit in a
			 condominium; and
					(B)has a value not
			 exceeding the lower of—
					(i)125
			 percent of the local area median home price; or
					(ii)175
			 percent of the dollar amount limitation for a single-family residence then in
			 effect under section 305(a)(2) of the Federal Home Loan Mortgage Corporation
			 Act (12 U.S.C. 1454(a)(2)) .
					(4)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			4.EstablishmentThe Secretary of the Treasury shall
			 establish a corporation to be known as the Family Foreclosure Rescue
			 Corporation, which shall be an instrumentality of the United States, and which
			 shall have authority to sue and to be sued in any court of competent
			 jurisdiction, Federal or State.
		5.Board
			(a)In
			 generalThe Corporation shall
			 be under the direction of a Board of Directors and shall be operated by the
			 Board under such bylaws, rules, and regulations as the Board may prescribe for
			 the accomplishment of the purposes and intent of this Act.
			(b)MembersThe
			 Board shall consist of seven members, as follows:
				(1)Two of the members
			 shall be appointed by the President.
				(2)Four of the
			 members shall be appointed by President from among a list of 10 nominees
			 selected jointly by the Speaker of the House of Representatives and the
			 majority leader of the Senate.
				(3)The Secretary
			 shall serve as an ex officio member of the Board.
				6.Capital
			 stock
			(a)In
			 generalThe Corporation shall
			 have capital stock subscribed to by the Secretary on behalf of the United
			 States Government in such amount as the Secretary may determine to be
			 appropriate, to the extent provided in advance in an appropriation Act for any
			 fiscal year, but not to exceed in the aggregate $200,000,000.
			(b)CertificatesCertificates
			 evidencing shares of nonvoting capital stock of the Corporation shall be issued
			 by the Corporation to the Secretary, to the extent of payments made for the
			 capital stock of the Corporation.
			(c)Public Debt
			 TransactionFor the purpose of purchasing shares of capital stock
			 of the Corporation, the Secretary may use as a public-debt transaction the
			 proceeds of any securities issued under chapter 31 of title 31, United States
			 Code.
			7.Borrowing
			(a)IssuanceThe Corporation may issue bonds in an
			 aggregate amount not to exceed $150,000,000,000, which may be sold by the
			 Corporation to obtain funds for carrying out the purposes of this Act, or
			 exchanged as hereinafter provided. Such bonds shall be issued in such
			 denominations as the Board shall prescribe, shall mature within a period of not
			 more than 30 years from the date of their issue, shall bear interest at a rate
			 not to exceed 5 percent annually, and shall be fully and unconditionally
			 guaranteed as to principal and interest by the United States, and such guaranty
			 shall be expressed on the face thereof.
			(b)PaymentThe Corporation shall make bond payments of
			 accrued interest plus principal in the amount sufficient to return the
			 principal within a period not to exceed 30 years, and such payments may be made
			 monthly, quarterly, semi-annually, or annually, in the discretion of the
			 Corporation. Outstanding principal and accrued interest shall be paid to the
			 bond holder in the event that the mortgage issued in exchange for that bond is
			 paid off or title to the underlying property is transfered by sale or
			 foreclosured.
			(c)Treasury
			 borrowingIn the event that the Corporation is unable to pay upon
			 demand, when due, the interest on any such bonds, the Secretary shall pay to
			 the Corporation the amount of such interest, which is hereby authorized to be
			 appropriated to the Corporation, and the Corporation shall pay the amount of
			 such interest to the holders of the bonds. Upon the payment of such interest by
			 the Secretary, the amount so paid shall become an obligation of the Corporation
			 to the United States and shall bear interest at the same rate as that borne by
			 the bonds upon which the interest has been so paid.
			(d)TreatmentThe
			 bonds issued by the Corporation under this section shall be exempt, both as to
			 principal and interest, from all taxation (except surtaxes, estate,
			 inheritance, and gift taxes) now or hereafter imposed by the United States or
			 any District, Territory, dependency, or possession thereof, or by any State,
			 county, municipality, or local taxing authority.
			8.Treatment of
			 CorporationThe Corporation,
			 including its franchise, its capital, reserves, and surplus, and its loans and
			 income, shall be exempt from taxation referred to in section 7(c), except that
			 any real property of the Corporation shall be subject to taxation to the same
			 extent, according to its value, as other real property is taxed.
		9.Emergency mortgage
			 relief
			(a)Acquisition of
			 mortgagesThe Corporation
			 may, during the three-year period that begins upon the date of the enactment of
			 this Act—
				(1)acquire in
			 exchange for bonds issued by the Corporation, home mortgages and other
			 obligations and liens secured by real estate (including the interest of a
			 vendor under a purchase-money mortgage or contract) recorded or filed in the
			 proper office or executed prior to the date of the enactment of this Act, which
			 are currently in default or at foreseeable risk of default, except that—
					(A)in the event that
			 the home mortgage was placed in a trust or other qualified special purpose
			 vehicle for the purposes of se­cu­ri­ti­za­tion, acceptance of Corporation
			 bonds by a duly appointed servicer as payment in full for the purchase of the
			 home mortgage shall be construed as a non-foreclosure alternative to the
			 termination of a loan, equivalent to a short sale or short payoff;
					(B)the face value of the bonds so exchanged
			 and the cash so advanced shall not exceed, in any case, the principal balance
			 plus accrued interest on that balance (exclusive of additional fees incurred as
			 part of lender workouts and similar actions), as of the time of acquisition by
			 the Corporation, as determined by an appraisal made by the Corporation;
			 and
					(C)in any case in
			 which the amount of the face value of the bonds exchanged plus accrued interest
			 thereon and the cash advanced is less than the amount the homeowner owes with
			 respect to the home mortgage or other obligation or lien so acquired by the
			 Corporation, the Corporation shall credit the difference between such amounts
			 to the homeowner and shall reduce the amount owed by the homeowner to the
			 Corporation, to that extent; and
					(2)in connection with
			 any such exchange, make advances in cash to pay the taxes and assessments on
			 the real estate, to meet the incidental expenses of the transaction, and to pay
			 such amounts, not exceeding $750, to the holder of the mortgage, obligation, or
			 lien acquired as may be the difference between the face value of the bonds
			 exchanged and the purchase price of the mortgage, obligation, or lien;
				(b)AmortizationEach
			 home mortgage or other obligation or lien so acquired shall be carried as a
			 first lien or refinanced as a home mortgage by the Corporation on the basis of
			 the price paid for the mortgage, obligation, or lien by the Corporation, and
			 shall be amortized by means of monthly payments sufficient to retire the
			 interest and principal within a period of not to exceed 30 years; but the
			 amortization payments of any homeowner may be made quarterly, semiannually, or
			 annually, if in the judgment of the Corporation the situation of the homeowner
			 requires it.
			(c)Maximum interest
			 rateInterest on the unpaid balance of the obligation of the
			 homeowner to the Corporation shall be at a rate not exceeding 7.5 percent
			 annually.
			(d)ExtensionsThe
			 Corporation may at any time grant an extension of time to any homeowner for the
			 payment of any installment of principal or interest owed by the homeowner to
			 the Corporation if, in the judgment of the Corporation, the circumstances of
			 the homeowner and the condition of the security justify such extension.
			(e)Redemption and
			 recovery of foreclosed propertiesThe Corporation may, during the
			 three-year period described in subsection (a), exchange bonds and advance cash
			 subject to the limitations provided in subsection (a), to redeem or recover
			 homes lost by the owners by foreclosure or forced sale by a trustee under a
			 deed of trust or under power of attorney, or by voluntary surrender to the
			 mortgagee within two years prior to such exchange or advance.
			(f)Real
			 estateAs used in this section, the term real estate
			 includes only real estate described in section 3(3).
			10.Nondiscrimination
			(a)Location of real
			 estateNo discrimination
			 shall be made under this Act against any home mortgage by reason of the fact
			 that the real estate securing such mortgage is located in a municipality,
			 county, or taxing district which is in default upon any of its
			 obligations.
			(b)Characteristics
			 of applicantsThe Corporation is prohibited from discriminating
			 in its lending behavior based on the race, color, religion, sex, national
			 origin, age, disability, or familial status of the applicant or
			 applicants.
			11.Denial of
			 Applications
			(a)Authority To
			 denyThe Corporation may deny
			 a home mortgage application on the grounds of an applicant’s inability to pay
			 or excess indebtedness, as determined by credit score, household income and
			 assets, or other criteria, to be determined by the Board or its
			 designees.
			(b)CounselingThe
			 Corporation shall provide applicants who are denied a home mortgage issued by
			 the Corporation information sufficient to identify and contact a housing
			 counseling provider serving the local area in which the applicant resides who
			 has been certified pursuant to section 106(f) of the Housing and Urban
			 Development Act of 1968 (12 U.S.C. 1701x(f)).
			12.Disposition of
			 real estateIn the event the
			 Corporation takes possession of real estate through foreclosure, voluntary
			 transfer of title, or otherwise, the Corporation shall dispose of the real
			 estate in a manner that minimizes adverse impacts on neighboring property
			 values by staggering sales so as not to create an excess supply of properties
			 for sale or by offering properties for rent until disposition is possible. The
			 Corporation may make necessary repairs to Corporation-owned property to
			 maintain the value of the property and to prepare it for disposition.
		13.AppraisalsThe Board shall make rules for the appraisal
			 of the property on which loans are made under this Act, to accomplish the
			 purposes of this Act.
		14.Other
			 provisions
			(a)Officers and
			 employeesThe Corporation
			 shall have power to select, employ, and fix the compensation of such officers,
			 employees, attorneys, or agents as shall be necessary for the performance of
			 its duties under this Act, without regard to the provisions of other laws
			 applicable to the employment or compensation of officers, employees, attorneys,
			 or agents of the United States. No such officer, employee, attorney, or agent
			 shall be paid compensation at a rate in excess of the rate provided for the
			 members of the Board.
			(b)Use of
			 mailsThe Corporation may use the United States mails in the same
			 manner and under the same conditions as other departments and agencies of the
			 United States.
			(c)Salaries and
			 expensesThe Corporation shall pay such proportion of the salary
			 and expenses of the members of the Board and of its officers and employees as
			 the Board may determine to be equitable, and may use the facilities of Federal
			 Home Loan Banks, upon making reasonable compensation for such use, as
			 determined by the Board.
			(d)Bylaws, rules,
			 and regulationsThe Board may make such bylaws, rules and
			 regulations, not inconsistent with the provisions of this Act, as may be
			 necessary for the proper conduct of the affairs of the Corporation.
			(e)Retirement of
			 stockThe Corporation shall retire and cancel the bonds and stock
			 of the Corporation as rapidly as the resources of the Corporation will permit.
			 Upon the retirement of such stock, the reasonable value thereof as determined
			 by the Board shall be paid into the Treasury of the United States and the
			 receipts issued therefor shall be canceled.
			15.LiquidationThe Board shall proceed to liquidate the
			 Corporation when its purposes have been accomplished, and shall pay any surplus
			 or accumulated funds into the Treasury of the United States. The Corporation
			 may declare and pay such dividends to the United States as may be earned and as
			 in the judgment of the Board it is proper for the Corporation to pay.
		
